       Case 19-10891-amc        Doc 44
                                     Filed 02/11/20 Entered 02/11/20 16:10:23            Desc Main
                                     Document     Page 1 of 1
                              UNITED STATES BANKRUTPCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       IN RE:                                     Chapter 13
       KENNETH M DIAMOND
       NANCY DIAMOND


                             Debtor               Bankruptcy No. 19-10891-AMC



                                                  ORDER

          AND NOW, upon consideration of the Motion to Dismiss Case filed by William C. Miller, Standing

 Trustee, and after notice and hearing, it is hereby ORDERED that this case is DISMISSED and that any wage

 orders previously entered are VACATED.




  Date: February 11, 2020             _________________________________
                                                  Ashely M. Chan
                                                   Bankruptcy Judge

William C. Miller, Trustee
P.O. Box 1229
Philadelphia, PA 19105

Debtor’s Attorney:
BRAD J. SADEK ESQ
SADEK LAW OFFICE
1315 WALNUT STREET #502
PHILADELPHIA, PA 19107-


Debtor:
KENNETH M DIAMOND
NANCY DIAMOND
804 8TH AVENUE

FOLSOM, PA 19033
